
	

114 S3290 IS: Servicemembers' Zika Protection Act of 2016
U.S. Senate
2016-09-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3290
		IN THE SENATE OF THE UNITED STATES
		
			September 7, 2016
			Mr. Rubio introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To mitigate risks of the Zika virus to members of the Armed Forces and Department of Defense
			 civilian personnel stationed in or deployed to areas affected by or that
			 may soon be affected by the Zika virus, to authorize the Secretary of
			 Defense to transfer funds to counter or control the Zika virus, and for
			 other purposes.
	
	
		1.Short title
 This Act may be cited as the Servicemembers' Zika Protection Act of 2016.
		2.Mitigation of risks of the Zika virus among members of the Armed Forces and Department of Defense
			 civilian personnel
			(a)Measures To protect servicemembers from the Zika virus
 (1)In generalFunds authorized to be appropriated or otherwise made available for the Department of Defense under any other provision of law shall be made available for—
 (A)the deployment of insect repellant and other appropriate measures for members of the Armed Forces and Department of Defense civilian personnel stationed in or deployed to areas affected by the Zika virus or areas that may soon be affected by the Zika virus, as determined by the Secretary of Defense, inside and outside the United States; and
 (B)the treatment for insects at military installations located in areas affected by the Zika virus or areas that may soon be affected by the Zika virus, as determined by the Secretary, inside and outside the United States.
 (2)Foreign military installationsUsing existing authorities to work with foreign governments that host United States military and civilian personnel, the Secretary shall provide support as appropriate to those foreign governments to conduct treatment for insects under paragraph (1)(B) at military installations in areas affected by the Zika virus or areas that may soon be affected by the Zika virus, as determined by the Secretary, outside the United States where members of the Armed Forces and Department of Defense civilian personnel are stationed.
				(b)Report and strategy on risk to servicemembers posed by the Zika virus
 (1)ReportNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the risk members of the Armed Forces face of contracting the Zika virus and the mitigation efforts being taken by the Department of Defense in response to such risk.
 (2)StrategyNot later than 90 days after submitting the report under paragraph (1), the Secretary of Defense shall submit to the congressional defense committees a strategy to counter the Zika virus should it become a long-term issue to members of the Armed Forces.
 (c)DefinitionsIn this section: (1)Areas affected by the Zika virusThe term areas affected by the Zika virus means areas under a level 2 or level 3 travel advisory notice issued by the Centers for Disease Control and Prevention related to the Zika virus.
 (2)Congressional defense committeesThe term congressional defense committees has the meaning given that term in section 101(a)(16) of title 10, United States Code. 3.Authorization for Secretary of Defense to transfer funds to counter or control the Zika virusUpon a determination by the Secretary of Defense that such action is necessary in the national interest, the Secretary may transfer working capital funds of the Department of Defense, and amounts appropriated or otherwise made available for the Department of Defense under any other provision of law, to and among appropriate accounts of the Department in order to provide funds for the following:
 (1)Operations to counter or control the Zika virus. (2)Research, development, test, and evaluation of medical items related to the Zika virus.
			
